I agree that the court was without jurisdiction to enter the order appealed from. But I do not think that claimant's appeal from the order closing his claim should be dismissed.
The plaintiff received a chest injury for which the department allowed time loss. The time loss order was suspended July 23, 1937, not because the symptoms of the injury had abated, but because the claimant refused to submit to an operation which, it is believed, would rectify the condition caused by the injury. The department closed the claim on September 23, 1937, with an award of five degrees permanent partial disability. The department's action was based upon the theory that the operation was a simple one, to which claimant could not refuse to submit without forfeiting his right to compensation. With this view, I am not in accord. For, as I understand it, the procedure of the contemplated operation requires an incision into the chest wall. Specifically, the surgeons recommend:
"In view of the radiographic findings it is recommended that the joint between the gladiolus and the manubrium sternae be explored since this is the point of most acute tenderness. It is felt that obliteration of this joint and fusion of it by sliding graft across the joint line and removal of the cartilage from the joint should relieve the claimant of his symptoms."
In any event, whether claimant was justified in refusing to submit to such an operation, is a question for the trial court to determine. If claimant was justified in refusing, it is within the jurisdiction of the *Page 166 
court to determine the extent of his disability and to remand the cause to the department with directions to allow compensation in accordance with the provisions of the statute.
I dissent.